Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose discipline on consent pursuant to Supreme Court Rule 762(b) is allowed. Respondent Gus Richard Regas is suspended from the practice of law for six months and until further order of the Court, with the suspension stayed in whole by probation under Supreme Court Rule 772 for a period of two years, subject to the following conditions: (a) Respondent shall successfully complete the course conducted by the Illinois Professional Responsibility Institute; (b) Respondent shall continue to abstain from the use of alcohol and any unprescribed controlled substances; (c) Respondent shall attend meetings scheduled by the Commission probation officer as requested by the Administrator. Respondent shall submit quarterly written reports to the Administrator concerning the status of his practice of law and the nature and extent of his compliance with the conditions of probation; (d) Respondent shall participate in the 12-step program of Cocaine Anonymous, Narcotics Anonymous and/or Alcoholics Anonymous by attending at least three meetings per week. Respondent is to maintain a log of his attendance at the meetings and submit a copy of his log to the Administrator with his quarterly reports; (e) Respondent shall maintain a sponsor in the 12-step program and shall provide the name, address, and telephone number of the sponsor to the Administrator within fourteen days of being placed on probation. Respondent shall request that the sponsor communicate with the Administrator in writing on a quarterly basis regarding respondent’s participation and progress in the 12-step program and report any lapses by respondent in sobriety or the use of any unprescribed controlled substances within 72 hours of his or her knowledge of that use; (f) Respondent shall report to the Administrator any lapse in his sobriety or use of any unprescribed controlled substances within 72 hours of that use; (g) Respondent shall, upon request by the Administrator, submit to random substance testing by an approved health professional or facility approved by the Administrator, within eight hours of receiving notice by the Administrator that he shall submit to the testing. The results of the tests shall be reported to the Administrator. Respondent shall pay any and all costs of such testing; (h) Respondent shall abide by the Illinois Rules of Professional Conduct and shall timely cooperate with the Administrator in providing information regarding any investigations relating to his conduct; (i) Respondent shall notify the Administrator within 14 days of any change of address; (j) Respondent shall reimburse the Commission the costs of this proceeding as defined in Supreme Court Rule 773 and shall reimburse the Commission for any further costs incurred during the period of probation; (k) At least 30 days prior to the termination of the period of probation, respondent shall reimburse the Disciplinary Fund for any Client Protection payments arising from his misconduct; (l) Probation shall be revoked if respondent is found to have violated any of the terms of probation. The suspension for six months and until further order of Court shall commence from the date of the determination that any term of probation has been violated; and (m) Probation shall terminate two years after it commences, without further order of the Court, if respondent complies with the conditions set forth in this order.